DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/28/2019 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


4.	Claims 1-2, 6-8, 11-13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (PG Pub. US 2019/0386785), hereinafter Zhou.

Regarding Claim 1, Zhou teaches A method in a terminal device for transmitting feedback information ([Para. 0166] Fig. 1, shows terminal 140 performs HARQ feedback on a data subframe transmitted by the access network device 120) comprising: determining feedback type information and/or delay information when data is transmitted by a network device ([Para. 0169-0177] The terminal determining feedback type information (i.e., ACK/NACK): if the data in the subframe are received correctly, the terminal feeds ACK back to the access network device, or if the data subframe is not received correctly, the terminal feeds NACK back to the access network device according to the types of service which requires different demands for latency (delay information) and reliability). [Para. 0172-0178] Fig. 3, the terminal receives a data subframe corresponding to a first type of service and a second type of service ([0167] e.g., URLLC service, and eMBB service), where the demand for latency of the first type of service is lower than that of the second type of service, and the demand for reliability of the first type of service is higher than that of the second type of service.); 
and determining a reliability grade of a feedback transmission or that the feedback transmission is exempted at a certain situation, according to the delay information and/or the feedback type information. ([Para. 0167, 0170-0174, 0178-0179] determine that the demand for latency (delay information) of the first type of service (i.e., URLLC 

Regarding Claim 2, Zhou further teaches wherein the delay information is determined by a service type and/or a channel type of the data; and the delay information is different for different services and/or logic channels of the data. ([Para. 0170-0174] different types of service with different demands for latency and reliability. The terminal determines HARQ feedback bits based on different types of service).

Regarding Claim 6, Zhou further teaches wherein the feedback type information comprises hybrid automation repeat request (HARQ) acknowledge (ACK) and/or HARQ non-acknowledge (NACK) ([Para. 0169-0170] the HARQ feedback mechanism includes ACK/NACK feedback information).

Regarding Claim 7, Zhou further teaches wherein it is determined that an HARQ feedback is to be transmitted with a second reliability grade which is higher than a first reliability grade when the feedback type information is HARQ NACK; and/or it is determined that the HARQ feedback is to be transmitted with the first reliability grade 

Regarding Claim 8, Zhou further teaches wherein first resources for the HARQ feedback with the first reliability grade are different from second resources for the HARQ feedback with the second reliability grade ([Para. 0174, 0210-0212, 0216] describes in order to ensure latency and reliability of the first type of service for transmitting the data, the terminal allocates the first feedback bits to each first slots and allocates the second feedback bits to each second slots of the data subframe. For example, Fig. 5 shows the HARQ feedback bit 55 is transmitted with eMBB slots 53 with the reliability of the eMBB service (first resource with first reliability grade), and the HARQ feedback bit 54 is transmitted with URLLC slots 52 with the reliability of the URLLC service (second resource with secondreliability grade). [Para. 0174] Where the reliability of the URLLC service (second reliability grade) is higher than the reliability of the eMBB service (first reliability grade)).

Regarding Claim 11, Zhou teaches A method in a network device for receiving feedback information, comprising: transmitting data to a terminal device ([Para. 0166] Fig. 1, shows access network device 120 transmits a downlink data subframe to a terminal 140 and receives a HARQ feedback from a terminal 140); wherein a reliability grade of a feedback transmission is determined by the terminal device or it is determined that the feedback transmission is exempted at a certain situation, according to delay information and/or feedback type information. ([Para. 0170-0179] Fig. 3, the terminal receives a data subframe corresponding to a first type of service and a second type of service ([0167] e.g., URLLC service, and eMBB service), where the demand for latency (delay information) of the first type of service (i.e., URLLC service) is lower than that of the second type of service (eMBB service), and the demand for reliability (reliability grade) of the first type of service is higher than that of the second type of service. Fig. 3, In step 303, the terminal generates HARQ feedback information according to the data subframe, wherein the HARQ feedback information includes ACK/NACK (i.e., feedback type information) performed by a first feedback bit corresponding to the first service and a second feedback bit corresponding to the second service). 

Regarding Claim 12, Zhou further teaches wherein the method further comprising: receiving a hybrid automation repeat request (HARQ) feedback with a first reliability grade or an HARQ feedback with a second reliability grade which is higher than the first reliability grade ([Para. 0169] describes access network device receives ACK/NACK feedback from a terminal device corresponding to the data received in the 

Regarding Claim 13, Zhou further teaches wherein the delay information is determined by a service type and/or a channel type of the data; and the delay information is different for different services and/or logical channels of the data. ([Para. 0108, 0170-0174] the demand for latency of the first type of service is lower than that of the second type of service. Different types of service with different demands for latency and reliability. The terminal determines HARQ feedback bits based on different types of service).

Regarding Claim 16, Zhou further teaches wherein the feedback type information comprises hybrid automation repeat request (HARQ) acknowledge (ACK) and/or HARQ non-acknowledge (NACK) ([Para. 0169-0170] the HARQ feedback type information includes ACK/NACK feedback).

Regarding Claim 17, Zhou further teaches wherein first resources for the HARQ feedback with the first reliability grade are different from second resources for the HARQ feedback with the second reliability grade ([Para. 0198, 0216, 0223-0227, 0253] For example, Fig. 5 shows the HARQ feedback bit 54 is transmitted with URLLC slot 52 (second resource for HARQ feedback with second reliability grade), and feedback bits 56 is transmitted with eMBB slots 53 (first resource for HARQ feedback with first reliability grade). [Para. 0174] Where the reliability of the URLLC service (second reliability grade) is higher than the reliability of the eMBB service (first reliability grade)).

Regarding Claim 20, Zhou further teaches A terminal device, comprising a processor and a memory, wherein the memory containing instructions executable by the processor whereby the terminal device is operative to perform a method for transmitting feedback information ([Para. 0336-0340] Fig. 14 shows a schematic diagram showing a structure of a first equipment ([0166] Fig. 1, terminal 140) according to one exemplary example of the present disclosure. The first equipment includes a processor 21, and a memory 24, which is configured to store the software programs executable by the processor).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Marinier et al., (US 2019/0081832) hereinafter Marinier.
Regarding Claim 3, Zhou does not disclose wherein the method further comprising: initiating a first timer according to a transmission timing of the data; wherein a value of the first timer is determined by the delay information.
  guaranteed maximum latency [0104], or a propagation delay [0115] (i.e., delay information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Marinier to implement a URLLC service to improve broadband performance supporting  ultra-low transmission latency (LLC), ultra-reliable transmission (URC) in a 5G wireless communication system.

Regarding Claim 4, Zhou teaches it is determined that the HARQ feedback is to be transmitted with a first reliability grade ([Para. 0174, 0210-0212, 0216] describes in order to ensure latency and reliability of the first type of service for transmitting the data, the terminal allocates the first feedback bits to each first slots and allocates the second feedback bits to each second slots of the data subframe. For example, Fig. 5 shows the feedback bits for the HARQ feedback 55 is transmitted with eMBB slots 53 with the reliability of the eMBB service (first reliability 
Zhou does not disclose the HARQ feedback transmitted when the timer expires.
Marinier further teaches the HARQ feedback is to be transmitted when the first timer expires. ([Para. 0068, 0077] a WTRU support for ultra-reliable, low-latency communication (URLLC) may be configured to receive information about reliability of transmission for URLLC transmissions, and for MBB transmissions associated with a signal structure determined from a transmission timing [0098, 0115]. [Para. 0160-0161] when the timer expired, the WTRU determines to initiate the transmission of a signal structure, which is referred to as a characteristic associated with HARQ processing that may include, for example, transmission of HARQ feedback [0074-0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Marinier to implement a URLLC service to improve broadband performance supporting ultra-low transmission latency (LLC), ultra-reliable transmission (URC) in a 5G wireless communication system.

Regarding Claim 10, Zhou does not disclose wherein an HARQ NACK is carried in the second resources by using a contention based transmission.
Marinier teaches wherein an HARQ NACK is carried in the second resources by using a contention based transmission. ([Para. 0155, 0182] the WTRU may indicate an NACK in the HARQ feedback in a signal structure [0075] using a contention based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Marinier to implement a URLLC service to improve broadband performance supporting ultra-low transmission latency (LLC), ultra-reliable transmission (URC) in a 5G wireless communication system.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Marinier as applied to claim 4 above and further in view of  Baker et al., (US 2013/0028242) hereinafter Baker.

Regarding Claim 5, Zhou teaches wherein it is determined that the HARQ feedback is to be transmitted with a second reliability grade which is higher than the first reliability grade ([Para. 0174, 0210-0212, 0216] Fig. 5 shows the HARQ feedback bit 54 is transmitted with URLLC slot 52 (second reliability grade). Where the reliability of the URLLC service (second reliability grade) is higher than the reliability of the eMBB service (first reliability grade)).
The combination of Zhou and Marinier does not disclose the HARQ feedback transmitted when the first timer does not expires.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of HARQ feedback for URLLC and eMBB service from Zhou and the teaching of transmitting feedback while a timer is running from Baker to reduce the required feedback power to improve packet transmission scheme.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 8 above, and further in view of Shimezawa et al., (US 2020/0413380) hereinafter Shimezawa.

Regarding Claim 9, Zhou does not disclose wherein the first resources are allocated in a first carrier and the second resources are allocated in a second carrier which is different from the first carrier.
Shimezawa teaches wherein the first resources are allocated in a first carrier and the second resources are allocated in a second carrier which is different from the first carrier ([Para. 0004-0006, 0259] describes the NR is an access technology capable of handling various use cases including Enhanced Mobile broadband (eMBB), Massive Machine Type Communications (mMTC), and ultra reliable and Low Latency Communications (URLLC), and requirements for the latency differ depending on a use 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Shimezawa to implement the NR access technology to improve the transmission efficiency of the entire system by flexibly designing for various use cases.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 13 above and further in view of Moon et al., (US 2018/0220345) hereinafter Moon.

Regarding Claim 14, Zhou does not disclose wherein the method further comprising: initiating a second timer according to a transmission timing of the data; wherein a value of the second timer is determined by the delay information.
Moon teaches wherein the method further comprising: initiating a second timer according to a transmission timing of the data; wherein a value of the second timer is determined by the delay information. ([Para. 0551, 0584] the base station starts a timer according to a time the feedback of the terminal does not arrive which may be determined by the switching delay from the transmission time of HARQ ACK).
.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Moon as applied to claim 14 above, and further in view of Baek et al., (US 2009/0319850) hereinafter Baek.

Regarding Claim 15, the combination of Zhou and Moon does not disclose wherein the method further comprising: determining that an HARQ feedback is exempted when the second timer expires. 
Baek teaches wherein the method further comprising: determining that an HARQ feedback is exempted when the second timer expires. ([Para. 0010] describes in the HARQ process, the eNB detects the missing HARQ number 1 as the HARQ feedback TB is lost, and keep receiving successfully other TBs on different HARQ processes (i.e., determining the HARQ feedback is exempted) when the HARQ reordering timer expire). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Moon and Baek to implement repeat transmission protocols to improve the efficiency of feedback message .
s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 17 above, and further in view of Babaei et al., (US 2018/0279262) hereinafter Babaei.

Regarding Claim 18, Zhou further teaches determining a retransmission is to be performed when an HARQ NACK is detected in the first resources ([Para. 0169-0171, 0216] When it is detected that the data included in one slot in the subframe is not received correctly, the terminal feeds NACK (marked as 0) back to the access network device to indicate the access network device to perform the retransmission. The access network device can provide differentiated data retransmission services for different types of service according to the feedback bits as shown in Fig. 5. For example, the feedback bit 56 marked as 0 (NACK) is detected in the eMBB slots 51); and determining the HARQ feedback by detecting in the second resources when an HARQ NACK is not detected in the first resources (interpreted as when the HARQ ACK is detected in the first resources) ([Para. 0169-0171, 0216] The access network device analyzes the received HARQ feedback. For example, Fig. 5, the received bundling HARQ feedback bits, where he received HARQ feedback bit 55 marked as 1 (ACK is detected i.e., NACK is not detected) in the slots 53).
Zhou does not disclose wherein the method further comprising: decoding the HARQ feedback in the first resources. 
Babaei teaches wherein the method further comprising: decoding the HARQ feedback in the first resources ([Para. 0285] the receiver (base station) may receive .
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Babaei to implement TTI repetitions for HARQ feedback to increase the reliability.

Regarding Claim 19, Zhou further teaches an HARQ ACK is not detected in the first resources (interpreted as when the HARQ NACK is detected in the first resources) ([Para. 0169-0171, 0216] The access network device analyzes the received HARQ feedback. For example, Fig. 5, the received bundling HARQ feedback bits, where the HARQ feedback bit 56 marked as 0 (NACK is detected and ACK is not detected) in the slots 51).
Zhou does not disclose wherein the method further comprising: soft combining signals in the first resources and the second resources. 
Babaei teaches wherein the method further comprising: soft combining signals in the first resources and the second resources ([Para. 0285] the receiver (base station) may receive HARQ transmission among carriers coupled using same transport block size and may decode the HARQ feedback aligned among the carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Babaei to implement TTI repetitions for HARQ feedback to increase the reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190150176, Pelletier et al. discloses Flow-based processing in wireless systems.
US 20180049064, Li et al. discloses Adaptive numerology for urllc.
US 20200059935, Qian et al. discloses Method and apparatus for grant-free data transmission in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413